Goodenow, J.
This is a writ of dower, in which the plaintiff demands dower as the widow of Stephen Quimby, deceased. The marriage, seizin during the coverture, and death of the said Quimby, are admitted; and also that dower was duly demanded, Nov. 24, 1854. But it is contended upon this branch of the case, that the plaintiff is not entitled to maintain this action, because after the decease of said Quimby, she intermarried with one Amos Curtis, and that on the 23d of Nov. 1830, her dower was duly assigned to her by the guardian of the children of the said Stephen Quimby, *232and that the same was set ont to her by metes and bounds; and with that assignment the parties were all fully satisfied, and it was reduced to writing and signed by the plaintiff, by said guardian, and by said Amos Curtis, then husband of the plaintiff, and said assignment was accepted by the plaintiff, in full satisfaction of her dower in Stephen Quimby’s estate. The writing was not recorded. Duplicates were made and signed, and the plaintiff took one and the guardian the other. It is not known where said writings now are.
It may be a misfortune to the plaintiff, that she has lost the evidence which she once had; but that cannot change the law.
It has been decided in this State, as it has in Massachusetts, that dower may be demanded and assigned by parol. Baker v. Baker, 4 Maine, 67; Conant v. Little, 1 Pick. 189; and also that a guardian may assign dower. 1 Pick. 313; 37 Maine, 509; R. S., c. 110, § 22.
Another question made in the case is, “ can the plaintiff have dower as the divorced wife of Amos Curtis ?” She was married to him in 1830, and divorced from him in 1852. He had no interest in the premises at the time of the divorce; and has had none since 1836. The cause of divorce was, that he had become “a confirmed, habitual and common drunkard.” The statute of 1838, c. 342, made a woman dowable, who had been divorced for this cause, but it cannot have a retrospective operation. Given v. Marr, 27 Maine, 212.
According to the agreement of the parties, a nonsuit must be entered. Plaintiff nonsuit.
Tenney, C. J., and Rice, Hathaway, and Cutting, J. J., concurred.